      Case 3:19-cv-00364-LC-MJF Document 25 Filed 08/06/20 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

RENARDO SMITH,

      Petitioner,

v.                                                 Case No. 3:19-cv-364-LC-MJF

MARK S. INCH,

      Respondent.
                                          /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 2, 2020. (Doc. 24). The parties were furnished a

copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I conclude that it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation (Doc. 24), is

adopted and incorporated by reference in this Order.


                                    Page 1 of 2
      Case 3:19-cv-00364-LC-MJF Document 25 Filed 08/06/20 Page 2 of 2




      2.    The second amended petition for writ of habeas corpus (Doc. 11),

challenging the judgment of conviction and sentence in State of Florida v. Renardo

Antione Smith, Escambia County Circuit Court Case No. 2012-CF-2936, is

DENIED.

      3.    A certificate of appealability is DENIED.

      4.    The clerk is directed to close this case file.

      DONE AND ORDERED this 6th day of August, 2020.


                            s/L.A. Collier
                          LACEY A. COLLIER
                          SENIOR UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
